COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-09-401-CR
 
 
BRIAN PAUL SAYLOR                                                                       APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
               FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
I. 
Introduction
In
two points in this revocation case, Appellant Brian Paul Saylor relies on penal
code section 9.22, ANecessity,@ to
justify his admitted violations of the terms of his community supervision.  See Tex. Penal Code Ann. ' 9.22
(Vernon 2003).  We affirm.




II. 
Factual and Procedural History
On
August 15, 2002, a jury found Saylor guilty of aggravated assault, sentenced
him to eight years= confinement and a $1000
fine, and recommended community supervision. 
The trial court suspended Saylor=s
sentence and placed him on community supervision for eight years.
On
June 22, 2006, the State filed a motion to revoke Saylor=s
community supervision.  The State filed
an amended motion to revoke on February 8, 2007.
Saylor
testified at the revocation hearing on October 7, 2009, and pleaded Anot
true@ to
the State=s
allegations.  However, during his direct
examination, Saylor agreed that he signed an admission that he had used
marijuana and that it was Atrue
and correct that [he] had marijuana in [his] system.@  The trial court admitted State=s
exhibit 1, the admission signed by Saylor that he possessed and used marijuana
on or about July 19, 2005, in evidence.
Saylor
also admitted that he had not reported to his community supervision officer for
around three years.  He stated that in
2006, his mother was diagnosed with liver disease and deemed terminally
ill.  He decided Ato
stop going to probation because [of] the[se] circumstances,@ and
he provided care for his mother until she died on January 29, 2009.  During this period, Saylor failed to inform
the authorities of his whereabouts, and he did not make any payments on his
various community supervision-related fees. 
In June 2009, five months after his mother=s
death, Saylor turned himself in.




At
the conclusion of the hearing, the trial court found true the following
allegations, which we have paraphrased: 
(b-1)
Use of marijuana on or about July 19, 2005;
 
(b-2)
Testing positive for use of cannabinoids in a sample taken on or about April 3,
2006;
 
(d)
Failure to report to his community supervision officer from July 2006 through
January 2007;
 
(e)
Failure to pay his monthly $50 supervision fee from May 2005 through December
2005, in February 2006, and from April 2006 through January 2007;
 
(i)
Failure to pay his monthly $15 payment for his $1000 fine, from February 2005
through December 2005, and in February, April and May 2006; 
 
(k)
Failure to pay his $85 monthly payment for his court-appointed counsel fee from
February 2005 through December 2005, and in February, April, and May 2006;
 
(t-1)
Failure to pay for a urinalysis test; and 
 
(t-2)
Failure to submit to a urinalysis test at the request of his community
supervision officer on or about June 12, 2006.
 
The trial court revoked
Saylor=s
community supervision and assessed punishment at eight years=
confinement, the original punishment assessed by the jury.  This appeal followed.
III. 
Analysis
A.  Standard of Review




We
review an order revoking community supervision for an abuse of discretion.  Rickels v. State, 202 S.W.3d 759, 763
(Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493
(Tex. Crim. App. 1984); Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.CFort
Worth 2007, pet. ref=d).  In a revocation proceeding, the State must
prove by a preponderance of the evidence that the defendant violated the terms
and conditions of community supervision. 
Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993); Cherry,
215 S.W.3d at 919.  The trial court is
the sole judge of the credibility of the witnesses and the weight to be given
their testimony, and we review the evidence in the light most favorable to the
trial court=s
ruling.  Cardona, 665 S.W.2d at
493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.]
1981); Cherry, 215 S.W.3d at 919. 
Proof by a preponderance of the evidence of any one of the
alleged violations of the conditions of community supervision is sufficient to
support a revocation order.  Moore v.
State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Sanchez
v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980); Leach
v. State, 170 S.W.3d 669, 672 (Tex. App.CFort
Worth 2005, pet. ref=d.).
B.  Analysis




We
need not decide whether necessity would justify Saylor=s
community supervision violations in 2006 because he admitted his 2005 violation
for smoking marijuana.  As a single
violation of the terms of community supervision is sufficient to revoke, we
hold that the trial court did not abuse its discretion by revoking Saylor=s
community supervision and sentencing him in accordance with the jury=s
original punishment termination.  We
overrule Saylor=s sole point.
IV. 
Conclusion
Having
overruled Saylor=s sole point, we affirm the
trial court=s
judgment.
 
PER CURIAM
 
PANEL:  MCCOY, DAUPHINOT, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  July 1, 2010




[1]See Tex. R. App. P.
47.4.